Title: Thomas Jefferson to Eli Alexander, 25 January 1811
From: Jefferson, Thomas
To: Alexander, Eli


          
            Sir
            Monticello Jan. 25. 11.
          
          Having some heavy sums to pay at our March & April courts I should be glad if in the disposal of your crops you could have an eye to those periods so far as respects the rent now due.  as the prices of wheat & flour are now good, and the earliest sales of tobo will undoubtedly be the best, I trust no loss can arise from early sales. being to set out for Bedford tomorrow or next day & to be absent some weeks, I have thought it best to suggest this to your attention thus early. Accept my salutations & respects
          
            Th:
            Jefferson
        